



Exhibit 10.1


INDEMNIFICATION AGREEMENT


This Indemnification Agreement (“Agreement”), dated as of April 27, 2016, is by
and between Schnitzer Steel Industries, Inc., an Oregon corporation (the
“Company”) and _______________ (the “Indemnitee”).


WHEREAS, Indemnitee is a director or an officer of the Company;


[WHERAS, Indemnitee is a party to an Indemnification Agreement between
Indemnitee and the Company dated _____________ (the “Existing Agreement”);


WHEREAS, this Agreement is intended to replace and supersede the Existing
Agreement;]1 


WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;


WHEREAS, the board of directors of the Company (the “Board”) has determined that
enhancing the ability of the Company to retain and attract as directors and
officers the most capable persons is in the best interests of the Company and
that the Company therefore should seek to assure such persons that
indemnification and insurance coverage is available;


WHEREAS, it is now and always has been the express policy of the Company to
indemnify its directors and officers so as to provide them with the maximum
possible protection permitted by law;


WHEREAS, the 2006 Restated Articles of Incorporation of the Company and the
Company’s Restated Bylaws (collectively, the “Constituent Documents”) require
indemnification of the directors and officers of the Company to the fullest
extent permitted by law;


WHEREAS, the Oregon Business Corporation Act expressly provides that the
indemnification provisions set forth in such Act are not exclusive, and thereby
contemplates that contracts may be entered into between the Company and members
of the Board or officers with respect to indemnification of directors and
officers; and


WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to have Indemnitee serve or
continue to serve as a director or officer of the Company and to enhance
Indemnitee’s ability to serve the Company in an effective manner, and in order
to provide such protection pursuant to express contract rights (intended to be
enforceable irrespective of, among other things, any amendment to the
Constituent Documents, any change in the composition of the Board or any change
in control or business combination transaction relating to the Company), the
Company wishes to provide in this Agreement for the indemnification of, and the
advancement of Expenses (as defined in Section 1(e) below) to, Indemnitee as set
forth in this Agreement and for the continued coverage of Indemnitee under the
Company’s directors’ and officers’ liability insurance policies.


1 To be included in agreements with directors and officers who already are party
to an existing indemnification agreement with the Company.



1

--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the foregoing and the Indemnitee’s agreement
to provide or continue to provide services to the Company, the parties agree as
follows:
 
1.Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
 
(a)“Beneficial Owner” has the meaning given to the term “beneficial owner” in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).
 
(b)“Change in Control” means the occurrence after the date of this Agreement of
any of the following events:
 
(i)any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 20% or more of the Company’s then
outstanding Voting Securities unless the change in relative Beneficial Ownership
of the Company’s securities by any Person results solely from a reduction in the
aggregate number of outstanding shares of securities entitled to vote generally
in the election of directors;
 
(ii)the consummation of a reorganization, merger or consolidation, unless
immediately following such reorganization, merger or consolidation, all of the
Beneficial Owners of the Voting Securities of the Company immediately prior to
such transaction beneficially own, directly or indirectly, more than 50% of the
combined voting power of the outstanding Voting Securities of the entity
resulting from such transaction;
 
(iii)during any period of two consecutive years, not including any period prior
to the execution of this Agreement, individuals who at the beginning of such
period constituted the Board (including for this purpose any new directors whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute at least a majority of the Board; or
 
(iv)the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.


(c)“Claim” means any threatened, pending or completed action, suit, claim,
counterclaim, cross claim, indictment, hearing, arbitration, mediation,
alternative dispute resolution mechanism or other proceeding (including any
appeal thereof), or any other inquiry or investigation which Indemnitee in good
faith believes might lead to the institution of any such action, suit or
proceeding, in each case, whether instituted by, before, or on behalf of the
Company, any governmental authority, or any other party or whether civil,
criminal, administrative, investigative (formal or informal), or other.


(d)“Disinterested Director” means a director of the Company who is not and was
not a party to the Claim in respect of which indemnification is sought by
Indemnitee.
 


2

--------------------------------------------------------------------------------





(e)“Expenses” means any and all reasonable fees, costs, expenses, disbursements,
and obligations, including attorneys’ and experts’ fees, disbursements and
retainers, court costs, transcript costs, witness fees, travel expenses,
duplicating, printing and binding costs, telephone charges, and all other fees,
costs, expenses, disbursements or obligations, paid or incurred in connection
with investigating, defending, prosecuting (if otherwise consistent with this
Agreement), being a witness in or participating in (including on appeal), or
preparing to defend, prosecute (if otherwise consistent with this Agreement), be
a witness or participate in, any Claim. Expenses also shall include (i) Expenses
incurred in connection with any appeal resulting from any Claim, including the
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent, and (ii) for purposes of Section 5
only, Expenses incurred by Indemnitee in connection with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement, by
litigation or otherwise. Expenses, however, shall not include amounts paid in
settlement by Indemnitee or the amount of judgments or fines against Indemnitee.
The parties agree that for the purposes of any advancement of Expenses for which
Indemnitee has made written demand to the Company in accordance with this
Agreement, all Expenses included in such demand that are certified by affidavit
of Indemnitee’s counsel as being reasonable shall be presumed conclusively to be
reasonable.
 
(f)“Expense Advance” means any payment of Expenses advanced to Indemnitee by the
Company pursuant to Section 4 or Section 5 hereof.
 
(g)“Indemnifiable Event” means any event or occurrence or alleged event or
occurrence, whether occurring before, on or after the date of this Agreement,
related to the fact that Indemnitee is or was a director, officer, employee,
fiduciary or agent of the Company or any subsidiary of the Company, or is or was
serving at the request of the Company as a director, officer, employee, partner,
member, manager, fiduciary, trustee or agent of any other corporation, limited
liability company, partnership, joint venture, employee benefit plan, trust or
other entity or enterprise (collectively with the Company, “Enterprise”) or by
reason of an action or inaction or alleged action or inaction by Indemnitee in
any such capacity (whether or not serving in such capacity at the time any Loss
is incurred for which indemnification can be provided under this Agreement or
for which indemnification, reimbursement, or advancement of Expenses can be
provided under this Agreement).
 
(h)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently performs, nor in
the past five years has performed, services for either: (i) the Company or
Indemnitee (other than in connection with matters concerning Indemnitee under
this Agreement or of other indemnitees under similar agreements) or (ii) any
other party to the Claim giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
 
(i)“Losses” means any and all Expenses, damages, losses, liabilities, judgments,
fines, penalties (whether civil, criminal or other), ERISA excise taxes, amounts
paid or payable in settlement, including any interest, assessments, any federal,
state, local or foreign taxes imposed as a result of the actual or deemed
receipt of any payments under this Agreement and all other charges paid or
payable in connection with investigating, defending, prosecuting (if otherwise
consistent with this Agreement), being a witness in or participating in
(including on appeal), or preparing to defend, prosecute (if otherwise
consistent with this Agreement), be a witness or participate in, any Claim.


3

--------------------------------------------------------------------------------





 
(j)“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity and includes the meaning set forth in
Sections 13(d) and 14(d) of the Exchange Act.
 
(k)“Standard of Conduct Determination” shall have the meaning ascribed to it in
Section 9(b) below.
 
(l)“Voting Securities” means any securities of the Company that vote generally
in the election of directors.
 
2.Services to the Company. Indemnitee agrees to serve and/or continue to serve
as a director or officer of the Company for so long as Indemnitee is duly
elected or appointed or until Indemnitee tenders his or her resignation or is no
longer serving in such capacity. This Agreement shall not be deemed an
employment agreement between the Company (or any of its subsidiaries or
Enterprise) and Indemnitee. Indemnitee specifically acknowledges that his or her
service to the Company or any of its subsidiaries or Enterprise is at will and
the Indemnitee may be discharged at any time for any reason, with or without
cause, except as may be otherwise provided in any written employment agreement
between Indemnitee and the Company (or any of its subsidiaries or Enterprise),
other applicable formal severance policies or agreement duly adopted or entered
into by the Company or, with respect to service as a director or officer of the
Company, by the Company’s Constituent Documents or Oregon law.
 
3.Indemnification. Subject to Section 9 and Section 10 of this Agreement, the
Company shall indemnify Indemnitee, to the fullest extent permitted by the laws
of the State of Oregon in effect on the date hereof, or as such laws may from
time to time hereafter be amended to increase the scope of such permitted
indemnification, against any and all Losses if Indemnitee was or is or becomes a
party to or participant in, or is threatened to be made a party to or
participant in, any Claim by reason of or arising in part out of an
Indemnifiable Event, including Claims brought by or in the right of the Company,
Claims brought by third parties, and Claims in which the Indemnitee is solely a
witness.
 
4.Advancement of Expenses. Indemnitee shall have the right to advancement by the
Company, prior to the final disposition of any Claim by final adjudication to
which there are no further rights of appeal, of any and all Expenses actually
and reasonably paid or incurred by Indemnitee in connection with any Claim
arising out of an Indemnifiable Event. Indemnitee’s right to such advancement is
subject to the Company’s receipt of a written undertaking (which shall be
accepted without reference to Indemnitee’s ability to repay the Expense
Advances), in substantially the form attached hereto as Exhibit A, from the
Indemnitee affirming Indemnitee’s good faith belief that Indemnitee has met any
applicable standard of conduct under Oregon law and agreeing to repay such
advancement if it is ultimately decided by a court of competent jurisdiction
that Indemnitee is not entitled to be indemnified. Without limiting the
generality or effect of the foregoing, within five business days after any
request by Indemnitee, the Company shall, in accordance with such request, (x)
pay such Expenses on behalf of Indemnitee, (y) advance to Indemnitee funds in an
amount sufficient to pay such Expenses, or (z) reimburse Indemnitee for such
Expenses. In connection with any request for Expense Advances, Indemnitee shall
not be required to provide any documentation or information to the extent that
the provision thereof would undermine or otherwise jeopardize attorney-client
privilege. Indemnitee’s obligation to reimburse the Company for Expense Advances
shall be unsecured and no interest shall be charged thereon.
 


4

--------------------------------------------------------------------------------





5.Indemnification for Expenses in Enforcing Rights. To the fullest extent
allowable under applicable law, the Company shall also indemnify against, and,
if requested by Indemnitee, shall advance to Indemnitee subject to and in
accordance with Section 4, any Expenses actually and reasonably paid or incurred
by Indemnitee in connection with any action or proceeding by Indemnitee for (a)
indemnification or reimbursement or advance payment of Expenses by the Company
under any provision of this Agreement, or under any other agreement or provision
of the Constituent Documents now or hereafter in effect relating to Claims
relating to Indemnifiable Events, and/or (b) recovery under any directors’ and
officers’ liability insurance policies maintained by the Company, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification or insurance recovery, as the case may be. Indemnitee shall be
required to reimburse the Company in the event that a final judicial
determination is made that such action brought by Indemnitee was frivolous or
not made in good faith.
 
6.Indemnification for an Indemnitee who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any
Claim relating in whole or in part to an Indemnifiable Event or in defense of
any issue or matter therein, including dismissal without prejudice, Indemnitee
shall be indemnified against all Expenses incurred in connection therewith. If
Indemnitee is entitled under any provision of this Agreement to indemnification
by the Company for a portion of any Losses in respect of a Claim related to an
Indemnifiable Event but not for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.
 
7.Notification and Defense of Claims.
 
(a)Notification of Claims. Indemnitee shall notify the Company in writing as
soon as reasonably practicable after receiving written notice or otherwise
obtaining knowledge of any Claim which could relate to an Indemnifiable Event or
for which Indemnitee could seek Expense Advances, including a brief description
(based upon information then available to Indemnitee) of the nature of, and the
facts underlying, such Claim. The failure by Indemnitee to timely notify the
Company hereunder shall not relieve the Company from any liability hereunder
unless (and then only to the extent) such failure materially prejudices the
Company.


(b)Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event at its own expense and,
except as otherwise provided below, to the extent the Company so wishes, it may
assume the defense thereof with counsel reasonably satisfactory to Indemnitee.
After notice from the Company to Indemnitee of its election to assume the
defense of any such Claim, the Company shall not be liable to Indemnitee under
this Agreement or otherwise for any Expenses subsequently directly incurred by
Indemnitee in connection with Indemnitee’s defense of such Claim other than
reasonable costs of investigation or as otherwise provided below. Indemnitee
shall have the right to employ its own legal counsel in such Claim, but all
Expenses related to such counsel incurred after notice from the Company of its
assumption of the defense shall be at Indemnitee’s own expense; provided,
however, that if (i) Indemnitee’s employment of its own legal counsel has been
authorized by the Company, (ii) Indemnitee has reasonably determined that there
may be a conflict of interest between Indemnitee and the Company in the defense
of such Claim, (iii) after a Change in Control, Indemnitee’s employment of its
own counsel has been approved by the Independent Counsel or (iv) the Company
shall not in fact have employed counsel to assume the defense of such Claim,
then Indemnitee shall be entitled to retain its own separate counsel (but not
more than one law firm plus, if applicable, local counsel in respect of any such
Claim) and all Expenses related to such separate counsel shall be borne by the
Company. The Company shall not be


5

--------------------------------------------------------------------------------





entitled to assume the defense of any Claim brought by or on behalf of the
Company or as to which Indemnitee shall have made the conclusion provided for in
(ii) above.
 
(c)Defense with Multiple Indemnitees. If two or more persons who may be entitled
to indemnification from the Company, including the Indemnitee, are parties to
any Claim, the Company may require Indemnitee to use the same legal counsel as
the other parties. Indemnitee shall have the right to use separate legal counsel
in the Claim, but the Company shall not be liable to Indemnitee under this
Agreement, including Section 4 above, for the Expenses of such separate legal
counsel incurred after notice from the Company of the requirement to use the
same legal counsel as the other parties, unless the Indemnitee has reasonably
determined that there may be a conflict of interest in the defense of such Claim
between Indemnitee and any of the other parties required by the Company to be
represented by the same legal counsel.
 
8.Procedure upon Application for Indemnification. In order to obtain
indemnification pursuant to this Agreement, Indemnitee shall submit to the
Company a written request therefor, including in such request such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of the Claim, provided that
documentation and information need not be so provided to the extent that the
provision thereof would undermine or otherwise jeopardize attorney-client
privilege. Indemnification shall be made insofar as the Company determines
Indemnitee is entitled to indemnification in accordance with Section 9 below.
 
9.Determination of Right to Indemnification.
 
(a)Mandatory Indemnification; Indemnification as a Witness.
 
(i)To the extent that Indemnitee shall have been wholly successful on the merits
or otherwise in defense of any Claim relating to an Indemnifiable Event or any
portion thereof or in defense of any issue or matter therein, including
dismissal without prejudice, Indemnitee shall be indemnified against all Losses
relating to such Claim in accordance with Section 3 to the fullest extent
allowable by law, and no Standard of Conduct Determination (as defined in
Section 9(b)) shall be required.
 
(ii)To the extent that Indemnitee’s involvement in a Claim relating to an
Indemnifiable Event is to prepare to serve and serve as a witness, and not as a
party, the Indemnitee shall be indemnified against all Losses incurred in
connection therewith to the fullest extent allowable by law and no Standard of
Conduct Determination (as defined in Section 9(b)) shall be required.
 
(b)Standard of Conduct. To the extent that the provisions of Section 9(a) are
inapplicable to a Claim related to an Indemnifiable Event that shall have been
finally disposed of, any determination of whether Indemnitee has satisfied any
applicable standard of conduct under Oregon law that is a legally required
condition to indemnification of Indemnitee hereunder against Losses relating to
such Claim and any determination that Expense Advances must be repaid to the
Company (a “Standard of Conduct Determination”) shall be made as follows:
 
(i)if no Change in Control has occurred, (A) by the Board by a majority vote of
a quorum consisting of the Disinterested Directors, (B) if a quorum cannot be
obtained under clause (i)(A) above, by a majority vote of a committee consisting
solely of two or more


6

--------------------------------------------------------------------------------





Disinterested Directors designated by a majority vote of the Board (with
directors who are parties to the Claim permitted to participate in the
designation of such committee), or (C) by Independent Counsel in a written
opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee; and
 
(ii)if a Change in Control shall have occurred, (A) if the Indemnitee so
requests in writing, by the Board by a majority vote of a quorum consisting of
the Disinterested Directors or (B) otherwise, by Independent Counsel in a
written opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee.


The Company shall indemnify and hold harmless Indemnitee against and, if
requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within five business days of such request, any and all Expenses
incurred by Indemnitee in cooperating with the person or persons making such
Standard of Conduct Determination.
 
(c)Making the Standard of Conduct Determination. The Company shall use its
reasonable best efforts to cause any Standard of Conduct Determination required
under Section 9(b) to be made as promptly as practicable. If the person or
persons designated to make the Standard of Conduct Determination under Section
9(b) shall not have made a determination within 60 days after the later of (A)
receipt by the Company of a written request from Indemnitee for indemnification
pursuant to Section 8 (the date of such receipt being the “Notification Date”)
and (B) the selection of an Independent Counsel, if such determination is to be
made by Independent Counsel, then Indemnitee shall be deemed to have satisfied
the applicable standard of conduct; provided that such 60-day period may be
extended for a reasonable time, not to exceed an additional 30 days, if the
person or persons making such determination in good faith requires such
additional time to obtain or evaluate information relating thereto.
Notwithstanding anything in this Agreement to the contrary, no determination as
to entitlement of Indemnitee to indemnification under this Agreement shall be
required to be made prior to the final disposition of any Claim.
 
(d)Payment of Indemnification. If, in regard to any Losses:
 
(i)Indemnitee shall be entitled to indemnification pursuant to Section 9(a);
 
(ii)no Standard Conduct Determination is legally required as a condition to
indemnification of Indemnitee hereunder; or
 
(iii)Indemnitee has been determined or deemed pursuant to Section 9(b) or
Section 9(c) to have satisfied the Standard of Conduct Determination,
then the Company shall pay to Indemnitee, within five days after the later of
(A) the Notification Date or (B) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) is satisfied, an amount equal
to such Losses.
 
(e)Selection of Independent Counsel for Standard of Conduct Determination. If a
Standard of Conduct Determination is to be made by Independent Counsel pursuant
to Section 9(b), the Independent Counsel shall be selected by the Board of
Directors, and the Company shall give written notice to Indemnitee advising
Indemnitee of the identity of the Independent Counsel so selected. Indemnitee
may, within five days after receiving written notice of selection from the
Company, deliver to the Company a written objection to such selection; provided,
however, that such


7

--------------------------------------------------------------------------------





objection may be asserted only on the ground that the Independent Counsel so
selected does not satisfy the criteria set forth in the definition of
"Independent Counsel" in Section 1(h), and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person or firm so selected shall act as Independent Counsel. If
such written objection is properly and timely made and substantiated, (i) the
Independent Counsel so selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit; and (ii) the Company may, at its option, select an alternative
Independent Counsel and give written notice to the Indemnitee advising the
Indemnitee of the identity of the alternative Independent Counsel so selected,
in which case the provisions of the two immediately preceding sentences, the
introductory clause of this sentence and numbered clause (i) of this sentence
shall apply to such subsequent selection and notice. If applicable, the
provisions of clause (ii) of the immediately preceding sentence shall apply to
successive alternative selections. If no Independent Counsel that is permitted
under the foregoing provisions of this Section 9(e) to make the Standard of
Conduct Determination shall have been selected within 20 days after the Company
gives its initial notice pursuant to the first sentence of this Section 9(e),
either the Company or Indemnitee may petition a court of competent jurisdiction
to resolve any objection which shall have been made by the Indemnitee to the
Company’s selection of Independent Counsel and/or to appoint as Independent
Counsel a person to be selected by the court or such other person as the court
shall designate, and the person or firm with respect to whom all objections are
so resolved or the person or firm so appointed will act as Independent Counsel.
In all events, the Company shall pay all of the reasonable fees and expenses of
the Independent Counsel incurred in connection with the Independent Counsel’s
determination pursuant to Section 9(b).
 
(f)Presumptions and Defenses.
 
(i)Indemnitee’s Entitlement to Indemnification. In making any Standard of
Conduct Determination, the person or persons making such determination shall
presume that Indemnitee has satisfied the applicable standard of conduct and is
entitled to indemnification, and the Company shall have the burden of proof to
overcome that presumption and establish that Indemnitee is not so entitled. Any
Standard of Conduct Determination that is adverse to Indemnitee may be
challenged by the Indemnitee in the Multnomah County Circuit Court of the State
of Oregon or other court of competent jurisdiction having jurisdiction over
Multnomah County, Oregon. No determination by the Company (including by its
directors or any Independent Counsel) that Indemnitee has not satisfied any
applicable standard of conduct may be used as a defense to any legal proceedings
brought by Indemnitee to secure indemnification or reimbursement or advance
payment of Expenses by the Company hereunder or create a presumption that
Indemnitee has not met any applicable standard of conduct or have any particular
belief.
 
(ii)Reliance as a Safe Harbor. For purposes of this Agreement, and without
creating any presumption as to a lack of good faith if the following
circumstances do not exist, Indemnitee shall be deemed to have acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company if Indemnitee’s actions or omissions to act
are taken in good faith reliance upon the records of the Company or other
Enterprise, including financial statements, or upon information, opinions,
reports or statements furnished to Indemnitee by the officers or employees of
the Company or other Enterprise in the course of their duties, or by committees
of the Board or by any other Person (including legal counsel, accountants,
appraisers, financial advisors or other experts or advisors) as to


8

--------------------------------------------------------------------------------





matters Indemnitee reasonably believes are within such other Person’s
professional or expert competence and who has been selected with reasonable care
by or on behalf of the Company or other Enterprise. In addition, the knowledge
and/or actions, or failures to act, of any director, officer, trustee, partner,
manager, member, fiduciary, agent or employee of the Company or other Enterprise
shall not be imputed to Indemnitee for purposes of determining the right to
indemnity hereunder.
 
(iii)No Other Presumptions. For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or have any particular belief, or that indemnification
hereunder is otherwise not permitted.
 
(iv)Defense to Indemnification and Burden of Proof. It shall be a defense to any
action brought by Indemnitee against the Company to enforce this Agreement
(other than an action brought to enforce a claim for Losses incurred in
defending against a Claim related to an Indemnifiable Event in advance of its
final disposition) that it is not permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed. In connection with any
such action or any related Standard of Conduct Determination, the burden of
proving such a defense or that the Indemnitee did not satisfy the applicable
standard of conduct shall be on the Company.
 
10.Exclusions from Indemnification. Notwithstanding anything in this Agreement
to the contrary, the Company shall not be obligated to:
 
(a)indemnify or advance funds to Indemnitee for Expenses or Losses with respect
to proceedings initiated by Indemnitee, including any proceedings against the
Company or its directors, officers, employees or other indemnitees and not by
way of defense, except:
 
(i)proceedings referenced in Section 5 above (unless a court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
in such proceeding was not made in good faith or was frivolous); or
 
(ii)where the Company has joined in or the Board has consented to the initiation
of such proceedings.
 
(b)indemnify Indemnitee if a final decision by a court of competent jurisdiction
determines that such indemnification is prohibited by applicable law.
 
(c)indemnify Indemnitee for the disgorgement of profits arising from the
purchase or sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Exchange Act, or any similar successor statute.
 
(d)indemnify Indemnitee for Indemnitee’s reimbursement to the Company of any
bonus or other incentive-based or equity-based compensation previously received
by Indemnitee or payment of any profits realized by Indemnitee from the sale of
securities of the Company, as required in each case under the Exchange Act
(including any such reimbursements under Section 304 of the Sarbanes-Oxley Act
of 2002 in connection with an accounting restatement of the Company or the
payment to


9

--------------------------------------------------------------------------------





the Company of profits arising from the purchase or sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act).
(e)indemnify Indemnitee for Indemnitee’s reimbursement to the Company of any
compensation pursuant to any compensation recoupment or clawback policy adopted
by the Board or the compensation committee of the Board, including any such
policy adopted to comply with stock exchange requirements implementing Section
10D of the Exchange Act.
 
11.Settlement of Claims. The Company shall not be liable to Indemnitee under
this Agreement for any amounts paid in settlement of any threatened or pending
Claim related to an Indemnifiable Event effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed; provided,
however, that if a Change in Control has occurred, the Company shall be liable
for indemnification of the Indemnitee for amounts paid in settlement if an
Independent Counsel has approved the settlement. The Company shall not settle
any Claim related to an Indemnifiable Event in any manner that would impose any
Losses or limitations on the Indemnitee without the Indemnitee’s prior written
consent, which may be given or withheld in Indemnitee’s sole discretion.


12.Contribution by the Company. To the fullest extent permitted by law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever (including due to an election by Indemnitee), the Company,
in lieu of indemnifying Indemnitee, will contribute to the amount of Expenses
and Losses actually and reasonably incurred or paid by Indemnitee in connection
with any Claim in such proportion as is deemed fair and reasonable in light of
all of the circumstances in order to reflect (a) the relative benefits received
by the Company and all directors, officers, employees, trustees, partners,
members, managers, agents or fiduciaries of the Company or other Enterprise,
other than Indemnitee, who are jointly liable with Indemnitee (or would be if
joined in such Claim), on the one hand, and Indemnitee, on the other hand, from
the transaction from which such Claim arose, and/or (b) the relative fault of
the Company and all directors, officers, employees, trustees, partners, members,
managers, agents or fiduciaries of the Company or other Enterprise, other than
Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such Claim), on the one hand, and Indemnitee, on the other hand, in connection
with the events that resulted in such Expenses and Losses. The relative fault of
the Company and all directors, officers, employees, trustees, partners, members,
managers, agents or fiduciaries of the Company or other Enterprise, other than
Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such Claim), on the one hand, and Indemnitee, on the other hand, will be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary, and the degree to which
their conduct was active or passive. To the fullest extent permitted by law, the
Company will fully indemnify and hold Indemnitee harmless from any claims of
contribution which may be brought by other directors, officers, employees,
trustees, partners, members, managers, agents or fiduciaries of the Company or
other Enterprise who may be jointly liable with Indemnitee for any Loss or
Expense arising from a Claim.
 
13.Duration. All agreements and obligations of the Company contained herein
shall continue during the period that Indemnitee is a director or officer of the
Company (or is serving at the request of the Company as a director, officer,
employee, partner, member, manager, fiduciary, trustee or agent of another
Enterprise) and shall continue thereafter (a) so long as Indemnitee may be
subject to any possible Claim relating to an Indemnifiable Event (including any
rights of appeal thereto) and (b) throughout the pendency of any proceeding
(including any rights of appeal thereto) commenced by Indemnitee to enforce or
interpret his or her rights under this Agreement, even if, in either case, he or
she may have ceased to serve in such capacity at the time of any such Claim or
proceeding.
 


10

--------------------------------------------------------------------------------





14.Non-Exclusivity. The rights of Indemnitee hereunder will be in addition to
any other rights Indemnitee may have under the Constituent Documents, the Oregon
Business Corporation Act, any other contract or otherwise (collectively, “Other
Indemnity Provisions”); provided, however, that (a) to the extent that
Indemnitee otherwise would have any greater right to indemnification under any
Other Indemnity Provision, Indemnitee will be deemed to have such greater right
hereunder and (b) to the extent that any change is made to any Other Indemnity
Provision which permits any greater right to indemnification than that provided
under this Agreement as of the date hereof, Indemnitee will be deemed to have
such greater right hereunder. [Notwithstanding the foregoing sentence, this
Agreement replaces and supersedes the Existing Agreement.]2 No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any
Indemnifiable Event occurring prior to such amendment, alteration or repeal.
 
15.Liability Insurance. For the duration of Indemnitee’s service as a director
or officer of the Company, and for the later of (a) a period of six (6) years
thereafter and (b) so long as Indemnitee shall be subject to any pending Claim
relating to an Indemnifiable Event, the Company shall use commercially
reasonable efforts (taking into account the scope and amount of coverage
available relative to the cost thereof) to continue to maintain in effect
policies of directors’ and officers’ liability insurance from established and
reputable insurers and providing coverage that is at least substantially
comparable in scope and amount to that provided by the Company’s current
policies of directors’ and officers’ liability insurance. In all policies of
directors’ and officers’ liability insurance maintained by the Company,
Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits as are provided to the most favorably
insured of the Company’s directors, if Indemnitee is a director, or of the
Company’s officers, if Indemnitee is an officer (and not a director), by such
policy. The Company shall promptly notify the Indemnitee of any lapse, amendment
or failure to renew said policy or policies or any provision thereof relating to
the extent or nature of coverage provided thereunder. Upon request, the Company
will provide to Indemnitee copies of all directors’ and officers’ liability
insurance applications, binders, policies, declarations, endorsements and other
related materials.
 
16.No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Losses to the
extent Indemnitee has otherwise received payment under any insurance policy, the
Constituent Documents, Other Indemnity Provisions or otherwise of the amounts
otherwise indemnifiable by the Company hereunder.
 
17.Subrogation. In the event of payment to Indemnitee under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee. Upon reasonable request, Indemnitee shall execute all
papers required and shall do everything that may be necessary to secure such
rights, including the execution of such documents necessary to enable the
Company effectively to bring suit to enforce such rights.


18.Amendments. No supplement, modification or amendment of this Agreement shall
be binding unless executed in writing by both of the parties hereto. No waiver
of any of the provisions of this Agreement shall be binding unless in the form
of a writing signed by the party against whom enforcement of the waiver is
sought, and no such waiver shall operate as a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver. Except as specifically provided herein, no failure to exercise or any
delay in exercising any right or remedy hereunder shall constitute a waiver
thereof.


2 To be included in agreements with directors and officers who already are party
to an existing indemnification agreement with the Company.





11

--------------------------------------------------------------------------------





19.Binding Effect. No party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other party and any such assignment by a party without prior written
approval of the other parties will be deemed void ab initio and not binding on
such other parties. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), permitted assigns, spouses, heirs, executors and
personal and legal representatives. The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all or a substantial part of the business
and/or assets of the Company, by written agreement in form and substances
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.
 
20.Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any portion thereof) are held
by a court of competent jurisdiction to be invalid, illegal, void or otherwise
unenforceable, and the remaining provisions shall remain enforceable to the
fullest extent permitted by law.
 
21.Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand, against receipt, or mailed, by postage prepaid, certified or registered
mail, or sent by overnight mail or delivery service:
 
(a)if to Indemnitee, to the address set forth on the signature page hereto.
 
(b)if to the Company, to:
Schnitzer Steel Industries, Inc.
299 SW Clay Street, Suite 350
Portland, OR 97201
Attention: General Counsel
Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing or upon delivery in the case of overnight mail or delivery
service.
 
22.Governing Law and Forum. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Oregon applicable to
contracts made and to be performed in such state without giving effect to its
principles of conflicts of laws. Any proceeding seeking to enforce any provision
of, or based on any matter arising out of or in connection with, this Agreement
may be brought in any state or federal court sitting in the State of Oregon
having jurisdiction over the parties and the matter, and each party consents to
the non-exclusive jurisdiction and venue of such court (and of the appropriate
appellate courts therefrom) in any such proceeding and irrevocably waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of the venue of any such proceeding in any such court or that
any such proceeding brought in any such court has been brought in an
inconvenient forum. Process in any such action, suit or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court.
 
23.Headings; Construction. The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof. Unless the context requires otherwise, (a) any reference
to any law


12

--------------------------------------------------------------------------------





shall include all statutory and regulatory rules, regulations, orders and
provisions promulgated thereunder or consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, (b) the words
“include,” “includes,” and “including” will be deemed to be followed by “without
limitation,” (c) pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, (d) the words “this Agreement,”
“herein,” “hereof,” “hereby,” “hereunder,” and words of similar import refer to
this Agreement as a whole and not to any particular subdivision unless expressly
so limited, and (e) references to “Sections” are references to Sections of this
Agreement unless expressly provided otherwise. References to “serving at the
request of the Company” shall include any service as a director, officer,
employee or agent of the Company which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner reasonably believed to be in the best interest of an
employee benefit plan shall be deemed to have acted in a manner “not opposed to
the best interests of the Company” as referred to in this Agreement. The meaning
of the phrase “to the fullest extent permitted by law” or words of similar
import with respect to indemnification shall include (x) to the fullest extent
permitted by the provision of the Oregon Business Corporation Act that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of such Act, and (y)
to the fullest extent authorized or permitted by any amendments to or
replacements of such Act adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.


24.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original, but all of
which together shall constitute one and the same Agreement. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile,
portable document format (.pdf) or other electronic transmission shall be
effective as delivery of a manually executed counterpart.


 
[signature page follows]


13

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
SCHNITZER STEEL INDUSTRIES, INC.
 
By: _____________________
Name:
Title:

 
 
INDEMNITEE
 
_____________________
Name:
Address:______________
_____________________
_____________________

 


14

--------------------------------------------------------------------------------






EXHIBIT A
[FORM OF] UNDERTAKING TO REPAY ADVANCEMENT OF EXPENSES
[DATE]
Schnitzer Steel Industries, Inc.
299 SW Clay Street, Suite 350
Portland, OR 97201
Attention: General Counsel


Re: Undertaking to Repay Advancement of Expenses
Dear Sir/Madam:
This undertaking is being provided pursuant to that certain Indemnification
Agreement, dated [DATE], by and between Schnitzer Steel Industries, Inc., an
Oregon corporation (the “Company”), and the undersigned as Indemnitee (the
“Indemnification Agreement” ). Terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Indemnification Agreement. Pursuant to
the Indemnification Agreement, among other things, I am entitled to the
advancement of Expenses paid or incurred in connection with Claims relating to
Indemnifiable Events.
I have become subject to [DESCRIPTION OF PROCEEDING] (the “Proceeding”) based on
[my status as [an officer/a director] of the Company]/[alleged actions or
failures to act in my capacity as [an officer/a director] of the Company]. [This
undertaking also constitutes notice to the Company of the Proceeding pursuant to
Section [7(a)] of the Indemnification Agreement.] [Notice of this Proceeding was
previously delivered to the Company in accordance with Section [7(a)] of the
Indemnification Agreement] on [DATE] . [The following is a brief description of
the current status of the Proceeding]:
[DESCRIPTION OF PROCEEDING]
Pursuant to Section [4] of the Indemnification Agreement, the Company can (a)
pay such Expenses on my behalf, (b) advance funds in an amount sufficient to pay
such Expenses, or (c) reimburse me for such Expenses. Pursuant to Section [4] of
the Indemnification Agreement, I hereby request an Expense Advance in connection
with the Proceeding. The Expenses for which advances are requested are as
follows:
[DESCRIPTION OF EXPENSES]


15

--------------------------------------------------------------------------------





In connection with the request for Expense Advances [set out above/delivered to
the Company separately on [DATE]], I hereby undertake to repay any amounts paid,
advanced or reimbursed by the Company for such Expense Advances to the extent
that it is ultimately decided by a court of competent jurisdiction that I am not
entitled to be indemnified.
In connection with the foregoing request for Expenses Advances and undertaking,
I hereby affirm my good faith belief that I have met any applicable standard of
conduct under Oregon law.
This undertaking shall be governed by and construed in accordance with the laws
of the State of Oregon, without regard to the principles of conflicts of laws
thereof.






[SIGNATURE PAGE FOLLOWS]


16

--------------------------------------------------------------------------------





 
Very truly yours,
 


________________
Name:
[Title:]



17